Title: To John Adams from William Cunningham, 11 January 1809
From: Cunningham, William
To: Adams, John



Dear Sir,
Fitchburg, Jan. 11, 1809.

The last letter, which I had the honour to receive from you, dated January 3d, I have before acknowledged. Permit me to remind you, that I have in expectation something farther from you, concerning the misnamed Aristides.
I am perfectly ashamed to speak to you again of my Chathams, but it is unavoidable. The three concluding numbers, the printers refuse to publish. In two of them I had embodied the reasons which had occurred to me in favour of substituting for the Embargo, a license to merchant ships, to arm against aggressors indiscriminately, and I gave many reasons against giving to our resentments a partial direction.
The determination of the Essex Junto to drive this country into a war with France, and of another party to effect hostilities exclusively with England, are, in my opinion, alike inauspicious to our peace and prosperity. With this impression, I reject the Report of Mr. Gore to the House of Representatives. Considering the temper of the times, an arming against violators of our rights, without distinction, is, it appears to me, the only defence of them, we can engage in, whole bodied; in any other, we shall be lacerated with our own stripes. And does not justice combine with policy in favour of indiscriminate resistance?
The papers announce that Mr. John Q. Adams is at Washington. I shall be disappointed if his rare talents and incorruptible integrity are permitted a long respite from public occupation.
With veneration and affection, / I am, &c.
Wm. Cunningham, Jr.